Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150695(151)(155)                                                                                  Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  In re APPLICATION OF MICHIGAN ELECTRIC                                                                    Joan L. Larsen,
  TRANSMISSION COMPANY FOR                                                                                            Justices
  TRANSMISSION LINE
  _________________________________________
  CHARTER TOWNSHIP OF OSHTEMO,
           Appellant,
                                                                     SC: 150695
  v                                                                  COA: 317893
                                                                     MPSC No.: 00-017041
  MICHIGAN ELECTRIC TRANSMISSION
  COMPANY, LLC,
           Petitioner-Appellee,
  and
  MICHIGAN PUBLIC SERVICE COMMISSION,
             Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Townships Association,
  Michigan Municipal League, and Public Corporation Law Section of the State Bar of
  Michigan to file a supplemental brief amicus curiae is DENIED. On further order of the
  Chief Justice, the motion of appellee Michigan Public Service Commission to file a brief
  in reply to appellant’s supplemental brief is GRANTED. The reply submitted on October
  25, 2016, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 2, 2016
                                                                               Clerk